DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT
                                July Term 2014

                        ADAM BENJAMIN HUNT,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D14-2075

                             [August 13, 2014]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert R. Makemson,
Judge; L.T. Case No. 562010CF1214A.

   Adam Benjamin Hunt, Carrabelle, pro se.

   No appearance required for appellee.

PER CURIAM.

   We affirm the trial court’s summary denial of Adam Benjamin Hunt’s
motion to correct illegal sentence filed pursuant to Florida Rule of Criminal
Procedure 3.800(a) because he has not demonstrated entitlement to relief
under that rule. His challenges suggest possible claims of ineffective
assistance of defense counsel and involuntary plea. Our affirmance is
without prejudice to his right to file a motion for post-conviction relief in
compliance with the verification and content requirements of Florida Rule
of Criminal Procedure 3.850, within thirty days of the date of this court’s
mandate. A rule 3.850 motion filed within that deadline will be considered
timely filed. Orosco v. State, 801 So. 2d 303 (Fla. 2d DCA 2001).

   Affirmed.

MAY, FORST and KLINGENMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.